EXHIBIT 6
City of Almaty, Kazahkstan v. Ablyazov, Not Reported in Fed. Supp. (2018)
2018 WL 2148430

                                                                for limited purposes and otherwise objects to Plaintiffs'
                                                                application. (Doc. No. 640.) Currently, fact discovery ended
                  2018 WL 2148430
                                                                May 9, 2018, which was also the last day to serve requests
    Only the Westlaw citation is currently available.
                                                                to admit and contention interrogatories, and expert discovery
     United States District Court, S.D. New York.
                                                                ends July 6, 2018. (Doc. No. 535.) As discussed below,
                                                                Plaintiffs' motion is GRANTED IN PART.
      CITY OF ALMATY, KAZAHKSTAN,
        and BTA Bank JSC, Plaintiffs,
                    v.                                          DISCUSSION
          Mukhtar ABLYAZOV, Ilyas
                                                                Rule 1 of the Federal Rules of Civil Procedure requires the
         Khrapunov, Viktor Khrapunov,
                                                                Court and the parties to construe, administer, and employ the
       and Triadou SPV S.A., Defendants.                        Federal Rules “to secure the just, speedy, and inexpensive
                                                                determination of every action and proceeding.” Fed. R.
                15–CV–05345 (AJN) (KHP)                         Civ. P. 1. What is just, speedy and inexpensive varies by
                           |                                    case. It goes without saying that complex civil litigation,
                   Signed 05/10/2018                            such as this action, involves extensive discovery and thus
                                                                requires a longer period of time to complete discovery
Attorneys and Law Firms
                                                                with greater litigation costs than the typical civil case.
David Salhanick, Sukenik, Segal & Graff, P.C, New York,         Trial courts have broad authority to oversee and fashion
NY, for Plaintiffs.                                             discovery as appropriate for each case. See United States
                                                                v. Williams, No. 02-CR-01372 (ALC), 2017 WL 3613661,
Alex Hassid, Blank Rome LLP, Washington, DC, Robyn              at *2 (S.D.N.Y. Aug. 21, 2017) (internal citation and
Leigh Michaelson, Blank Rome LLP (NYC), Peter M.                quotation marks omitted); Williams v. Rosenblatt Securities,
Skinner, Randall Wade Jackson, Matthew Lane Schwartz,           Inc., 236 F.Supp.3d 802, 803 (S.D.N.Y. 2017) (recognizing
Boies, Schiller & Flexner LLP (NYC), New York, NY               broad discretion of magistrate judges in resolving discovery
                                                                disputes); Manual for Complex Litigation (Fourth) § 11.422
                                                                (2004) (court's broad authority to oversee and control
DISCOVERY ORDER                                                 discovery includes authority to impose time limitations,
                                                                restrict the scope and quantity of discovery, and order
KATHARINE   H.   PARKER,              UNITED        STATES      sequencing of discovery). Rule 26(b)(2)(C) also authorizes
MAGISTRATE JUDGE                                                the court to limit the frequency or extent of discovery “if
                                                                the party seeking discovery has had ample time to obtain
 *1 This case has been pending for nearly three years. It
                                                                information by discovery in the action.” Fed. R. Civ. P. 26(b)
commenced in New York Supreme Court and was removed
                                                                (2)(C).
to this Court on July 9, 2015. (Doc. No. 1.) After extensive
motion practice before the Honorable Alison J. Nathan,
                                                                When considering an extension of discovery, the Court must
the only claims that remain are claims for actual and
                                                                “balance efficiency and economy against the parties' need
constructive fraudulent transfer of assets against Defendants
                                                                to develop an adequate record for summary judgment or
Triadou SPV S.A. (“Triadou”), Mukhtar Ablyazov, Ilyas and
                                                                trial.” Manual for Complex Litigation (Fourth) § 11.422. The
Viktor Khrapunov (Counts 6 and 7 of the Second Amended
                                                                Court is unaware of any decision in this Circuit setting out
Crossclaims) and a claim for enforcement of a foreign
                                                                factors to balance when considering an extension of discovery
judgment under New York CPLR § 5303 against Defendant
                                                                under the recently amended Rules 1 and 26 of the Federal
Ablyazov (Count 12 of the Second Amended Crossclaims).
                                                                Rules of Civil Procedure. In this Court's view, the factors
(Doc. No. 433.) All other claims have been dismissed.
                                                                that should be considered are: (1) the discovery already
                                                                conducted in the case; (2) the specific additional discovery
Plaintiffs have now moved for a fifth extension of the
                                                                sought by the parties; (3) unavoidable obstacles faced by the
discovery schedule by “at least” 90 days. (Doc. No. 639).
                                                                parties in obtaining discovery that may necessitate a longer
Defendant Triadou agrees only to a 30–day extension
                                                                discovery schedule, such as the need for extensive non-party



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         1
City of Almaty, Kazahkstan v. Ablyazov, Not Reported in Fed. Supp. (2018)
2018 WL 2148430

discovery, the complexity and volume of electronically stored
information (ESI) to be retrieved, processed, reviewed and          • The resolution of a subpoena issued to non-party Wells
produced, the need for extraterritorial discovery, which may           Fargo Bank;
involve cumbersome or slow procedures, and the volume of
                                                                    • The deposition of Leila Khrapunova, to be conducted in
documents withheld based on privilege and disputes over
same; (4) avoidable obstacles that have caused delays, such             Switzerland pursuant to Hague Convention procedures;2
as a failure of the parties to cooperate in discovery in
                                                                    • The deposition of an unnamed “Confidential Witness;”
conformance with their obligations under Rule 1 of the
Federal Rules of Civil Procedure; and (5) the need for              • The depositions of Aleksander Udovenko and Jody
the Court to ensure that disputes are resolved fairly and             Hudson pursuant to Plaintiffs' subpoenas;
efficiently, while minimizing costs to the parties to the
greatest extent possible.                                           • Triadou's deposition subpoena to non-party Felix Sater,
                                                                       its former business partner;
 *2 Factors 1 and 2 require the Court to assess whether the
                                                                    • Additional document production from Triadou and the
parties have an adequate record to present their claims and
                                                                      Khrapunovs that Plaintiffs anticipate will be the subject
defenses for determination on the merits. The Court should
                                                                      of a motion to compel;
consider the claims that remain in the action, as well as the
discovery conducted and proposed. Factor 2 also entails an          • Triadou's anticipated motion to compel non-party
analysis pursuant to Federal Rule of Civil Procedure 26(b)            Kevin Meyer to produce documents in response to its
(1)—whether the additional discovery sought is both relevant
                                                                        subpoena;3
to any party's claim or defense and proportional to the needs
of the case. Fed. R. Civ. P. 26(b)(1). As discussed below, both     • Production of privilege logs;
Factors 1 and 2 weigh in favor of extending the discovery
deadline, though the Court has some concerns about the scope        • Amendment and supplementation of existing discovery
of the anticipated discovery.                                         responses as needed; and

The discovery in this case has included independent                 •    Service of requests       to   admit    and   contention
investigations by the parties, exchange of documents between            interrogatories.
the parties, 14 depositions (9 taken by Plaintiffs), and at
least 15 non-party subpoenas. In other words, it has been         Based on this Court's knowledge of the case, all of
extensive. Plaintiffs and Defendants have had an opportunity      the outstanding discovery listed above is necessary and
to develop their theories of the case and defenses and, from      reasonable, except perhaps the depositions of the unnamed
what this Court has seen while overseeing discovery in this       “Confidential Witness,” Udovenko and Hudson. Triadou
case, Plaintiffs' counsel conducted an extensive investigation    points out that Federal Rule of Civil Procedure 30(a)(2) limits
of the facts. At the same time, this Court appreciates that       Plaintiffs to 10 depositions absent agreement of the parties
most of the outstanding discovery has been contemplated           or a court order. Plaintiffs will exceed the 10 deposition
by all parties and is necessary to ensure a fair resolution of    limit with the consent of Defendants with their depositions
the remaining claims. Based on the parties' submissions in        of Ablyazov, Petelin and Khrapunova. This Court deems
connection with the present motion, the following discovery       12 depositions reasonable given the number of Defendants,
is outstanding:                                                   complexity and scope of this case, subject to the limitations
                                                                  on Khrapunova's deposition discussed below.
  • The deposition of Defendant Ablyazov, which has been
     noticed and will take place in France pursuant to Hague       *3 Plaintiffs seek to question Khrapunova, the mother of
     Convention procedures, though a date has not yet been        Ilyas and ex-wife of Viktor Khrapunov as to her alleged
     provided by French authorities;                              role and/or knowledge of Defendants' receipt and fraudulent
                                                                  transfer of funds stolen from Plaintiffs. Plaintiffs also seek to
  • The resolution of a subpoena issued to non-party Gennady      question Khrapunova on her ability to pay, or knowledge of
     Petelin and Petelin's subsequent deposition;1                the Khrapunovs' ability to pay, the sanctions award recently
                                                                  issued by this Court. Triadou contends that questions on the



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
City of Almaty, Kazahkstan v. Ablyazov, Not Reported in Fed. Supp. (2018)
2018 WL 2148430

latter subjects are inappropriate and do not justify a delay      Factor 3 also weighs in favor of extending the
in discovery necessarily attendant to taking Khrapunova's         discovery deadline. Plaintiffs (and Defendants) faced certain
deposition. This Court agrees with Triadou that questions         unavoidable obstacles in obtaining discovery because of the
of Khrapunova should be limited to her alleged role and/          complexity of the case, the quantity of non-party discovery
or knowledge of Defendants' receipt and fraudulent transfer       and the fact that a number of witnesses and the three
of funds stolen from Plaintiffs. Although this Court notes        individual Defendants are located outside of the United
that certain information sought from Khrapunova appears           States in jurisdictions that require compliance with Hague
relevant to the remaining claims, it agrees with Triadou          Convention procedures. Moreover, Defendant Ablyazov was
that Plaintiffs should have pursued her deposition earlier in     incarcerated in France and in hiding during the pendency of
the case given that she is located in Switzerland, such that      this case. Additionally, the Khrapunovs have been in exile
Hague Convention procedures must be followed to obtain            in Switzerland and thus unable to travel to participate in
her testimony. However, because this Court is granting an         discovery because they are (or have been) the subjects of
extension of discovery to take Ablyazov's deposition and the      Interpol Red Notices. These obstacles cannot be attributed to
other discovery listed above that this Court deems reasonable,    any fault of Plaintiffs.
it will permit Plaintiffs to take Khrapunova's deposition
so long as it is conducted by October 31, 2018. This              Factor 4 is a neutral factor in the analysis here. Plaintiffs have
decision takes into account the likelihood that Khrapunova        complained vigorously about Defendants' failure to cooperate
has relevant information, the many millions of dollars at stake   in discovery. Defendants too have complained vigorously
in this matter, the difficulty Plaintiffs have had accessing      about Plaintiffs' aggressive discovery tactics. There is finger-
information in light of the fact that the Defendants have         pointing all around. This Court has had to resolve multiple
produced little-to-no documents concerning the source of          discovery disputes and even issue sanctions against the
funds used to purchase the real estate that has been attached     Khrapunovs concerning non-compliance with the Protective
in connection with this action, the fact that the individual      Order governing discovery in this case. However, this Court
Defendants already are in Europe where the deposition will be     does not ascribe blame to any single party for delays caused
held, and that Khrapunova's deposition, if taken by October       by all of the discovery disputes in this matter.
31, 2018, will not delay resolution of the case given the
extension of time this Court is granting for the remaining        Factor 5 weighs in favor of extending the discovery deadline
discovery.                                                        for a reasonable period of time to ensure that the remaining
                                                                  discovery, subject to the limitations set forth above, can be
As for the three remaining depositions, Plaintiffs have failed    completed. The Court finds that the discovery is needed to
to explain what information these individuals have that is        fairly resolve the claims so they can be presented on their
relevant to the remaining claims and why the taking of            merits. The Court also finds that the remaining discovery
their depositions is proportional to the needs of this case.      bulleted above, with the exception of the depositions of the
Furthermore, this Court is troubled that Plaintiffs have stated   unnamed witness, Udovenko and Hudson, is proportional to
that they have a “Confidential Witness” who they refuse to        the needs of the case given all of the factors set forth in Rule
name except on an Attorneys' Eyes Only basis. Under Federal       26(b)(1).
Rule of Civil Procedure 26(a)(1), parties must provide the
name and contact information of each person it may use to
support their claims or defenses, unless the individual will
                                                                  CONCLUSION
be called for impeachment purposes only. Fed. R. Civ. P.
26(a)(1). Absent good cause for a protective order pursuant        *4 For the reasons set forth above, the Court extends the
to Federal Rule of Civil Procedure 26(c), a party may not         discovery schedule as follows:
refuse to provide the name of a witness on an Attorneys' Eyes
Only basis. In sum, these three remaining depositions are not       • Fact discovery is extended to August 31, 2018; however,
warranted because this Court has no facts to determine their           the depositions of Ablyazov and Khrapunova may be
relevance, or why permitting them would be proportional to             taken anytime up to October 31, 2018.
the needs of the case considering all of the factors set forth
                                                                    • Expert discovery is extended to October 31, 2018.
in Rule 26(b)(1).




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
City of Almaty, Kazahkstan v. Ablyazov, Not Reported in Fed. Supp. (2018)
2018 WL 2148430

    • Requests to admit and contention interrogatories, if any,
                                                                   The Court will hold a case management conference on July
       shall be due by August 31, 2018.
                                                                   23, 2018 at 11:30 a.m. in Courtroom 17–D. Pro se Defendant
                                                                   Ablyazov may participate by phone by calling 212–805–0234
The parties are limited to the specific discovery approved in
                                                                   at 11:30 a.m.
this Order; provided, however, the Court will permit Plaintiffs
to file a letter explaining why the depositions of the unnamed
                                                                   SO ORDERED.
witness, Udovenko and Hudson are relevant and proportional
to the needs of the case considering the factors set forth in
Rule 26(b)(1). Such letter must be filed by May 24, 2018.          All Citations
To the extent Defendants or the non-parties object to such
depositions, they may file a responsive letter setting forth the   Not Reported in Fed. Supp., 2018 WL 2148430
legal and factual grounds for their objections by June 7, 2018.


Footnotes
1        The dispute is currently pending in the Central District of California where the subpoena was returnable.
2        Triadou objects to the deposition of Ms. Khrapunova, especially to the extent Plaintiffs seek information that would
         constitute post-judgment discovery. This Court agrees that post-judgment discovery is premature and not warranted at
         this time, especially to the extent it is sought from a non-party.
3        This motion will be filed in the Eastern District of Pennsylvania where the subpoena is returnable.


End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       4
